Citation Nr: 0218171	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  97-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
for service-connected lumbosacral strain.

2.  Entitlement to an evaluation in excess of 20 percent 
for service-connected anterolateral instability with 
anterior cruciate ruptures, medial meniscus tear, right 
knee.

3.  Entitlement to an evaluation in excess of 10 percent 
for service-connected degenerative joint disease of the 
right knee.  

4.  Entitlement to a compensable evaluation for service-
connected residuals of a fracture of the right 5th 
metatarsal.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 
1983.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from January 1997 and May 1997 
rating decisions rendered by the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).  
In April 1998, the Board remanded these matters to the RO 
for additional development of the record.  In March 2001, 
the Board again remanded these matters to the RO for 
further development of the record.  The requested 
development has now been completed and these matters are 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbosacral strain is 
manifested by no more than muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral in 
standing position, without objective findings of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, 
abnormal mobility on forced motion or objective evidence 
of lumbar radiculopathy.

2.  The veteran's service-connected anterolateral 
instability with anterior cruciate ruptures, medical 
meniscus tear, right knee, is manifested by no more than 
moderate recurrent subluxation or lateral instability.

3.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by little or no 
limitation of motion and radiological evidence of mild 
degenerative changes.

4.  Entitlement to an increased rating for service-
connected residuals of a fracture of the right 5th 
metatarsal was denied by rating decision in August 2000, 
and the veteran was notified of this determination by 
letter dated September 9, 2000.

5.  In December 2000, a notice of disagreement was 
received to initiate an appeal from the August 2000 rating 
decision denying entitlement to an increased rating for 
service-connected residuals of a fracture of the right 5th 
metatarsal, and a statement of the case addressing this 
issue was issued in July 2001; however, a timely 
substantive appeal was not received to complete an appeal 
as to this issue. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in 
excess of 20 percent for service-connected lumbosacral 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (2002).  

2.  The criteria for entitlement to an evaluation in 
excess of 20 percent for service-connected anterolateral 
instability with anterior cruciate ruptures, medial 
meniscus tear, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2002).

3.  The criteria for entitlement to an evaluation in 
excess of 10 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2002).

4.  The Board lacks jurisdiction to consider the issue of 
entitlement to an increased (compensable) rating for 
service-connected residuals of a fracture of the right 5th 
metatarsal.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.200, 20.202, and 20.203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of the VCAA.  (Codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of 
the new regulation is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA examination reports as well as VA treatment 
records and private treatment records.  As the record 
shows that the veteran has been afforded a VA examination 
in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) (2002) have been met.  Further, in a 
letter dated in July 2001, the RO informed the veteran of 
the enactment of the VCAA and explained the duty to 
assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  
The letter informed the veteran of VA's duty to assist 
including development for private records and lay or other 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  The RO requested that the veteran complete VA 
Forms 21-4142 for each health care who had treated him for 
his back and knee disabilities, including chiropractors, 
and provide that information to the RO.  All evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claims.  

Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to increased evaluations of his 
service-connected disabilities.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement 
to the benefits sought. The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of the claims and has notified 
him of the information and evidence necessary to 
substantiate the claims.  Consequently, the case need not 
be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

Factual Background

A review of the record demonstrates that in a February 
1984 rating action, the RO granted entitlement to service 
connection for anterolateral instability with anterior 
cruciate ruptures, medial meniscus tear, right knee, 
symptomatic, evaluated as 20 percent disabling.  In a May 
1985 rating action, the RO determined that a 10 percent 
evaluation was warranted for the service-connected 
anterolateral instability with anterior cruciate ruptures, 
medial meniscus tear, right knee.  In a February 1991 
confirmed rating decision, the RO confirmed a 10 percent 
evaluation for service-connected anterolateral instability 
with anterior cruciate ruptures, medial meniscus tear, 
right knee.  In a September 1996 written statement, the 
veteran requested an increased evaluation of his service-
connected right knee and also requested service connection 
for a back disability.

Private treatment records dated from 1990 to 1991 
demonstrate the veteran underwent right knee arthroscopy 
with partial lateral meniscectomy in September 1990.  A 
postoperative diagnosis of torn anterior cruciate 
ligament, right knee, was noted.  It was noted that the 
veteran had injured his knee at work when it gave out on 
him.  Clinical records dated in October 1990 demonstrate 
the veteran was able to fully extend his knee and could 
flex it to about 90 degrees easily.  

An October 1996 VA clinical record demonstrates that the 
veteran reported an unstable right knee.  It was noted as 
giving out according to whatever activity the veteran was 
doing.  Physical examination revealed no effusion and full 
range of motion with good ligament stability.  The 
physician noted that he was unable to get an anterior 
drawer sign, but the veteran did have a mild positive 
pivotal shift test.  Lachman's test was also noted as 
pretty good.  It was noted that the veteran was a 
candidate for reconstruction of his anterior cruciate 
ligament.  The veteran was given a derotational brace for 
what the physician felt was anterior cruciate instability.  

Upon VA examination of the joints dated in November 1996, 
the veteran complained of aching in the knee area all of 
the time and instability in the right knee joint.  He 
reported that it snapped out of alignment between one and 
five times per day.  He also reported a constant ache in 
his low back.  The examiner noted there was no swelling or 
deformity.  There was loss of sensation to light touch in 
a one inch circular area on the lateral right knee.  When 
walking, there was a grating, audible sound noted of the 
right knee area.  Range of motion in the back was noted as 
lateral flexion to 20 degrees bilaterally.  Flexion was to 
95 degrees and extension was to 30 degrees.  There was 
some pain in the back on the left side.  Rotation was to 
30 degrees bilaterally.  The right knee flexed to 140 
degrees on the right with zero degrees extension.  The 
left knee also showed a range of motion from 140 degrees 
to zero.  The examiner noted that since the veteran was 
favoring his right knee, he put stress on his back which 
produced abnormal posture and put the back in improper 
alignment.  This was noted as causing excessive wear and 
pressure unequally and eventually producing pain.  
Diagnoses of unstable knee by history secondary to injury, 
meniscal tear of the right knee per history, and arthritis 
of the back were noted.  Radiological examination of the 
lumbar spine showed no abnormality.  Radiological 
examination of the right knee showed mild degenerative 
arthropathy.  

In a January 1997 rating action, the RO granted service 
connection for lumbosacral strain, evaluated as 10 percent 
disabling.  

A February 1997 statement from A. L. indicates that the 
veteran had complained of numbness, pain, and soreness in 
his knee throughout the years since 1981.  It was also 
noted that his knee had frequently given out while walking 
or standing and caused the veteran to fall down.  Frequent 
back pain and chiropractic care was also noted.  A. L. 
noted that the veteran was unable to actively participate 
in most activities.  

Upon VA examination of the right knee dated in March 1997, 
the veteran complained of pain and aching in his right 
knee as well as numbness on the outer aspect of the knee.  
He also stated that the right knee gave out laterally.  It 
was noted that the veteran wore a large, cumbersome knee 
brace when he was active and an elastic sleeve at work or 
otherwise.  It was noted that the veteran was taking no 
prescribed medication and occasionally took Tylenol or 
aspirin.  It was noted the veteran had been employed with 
the same company for the past 14 years, was able to drive, 
did not use an assistive device for ambulation, and was 
independent with self care needs.  Physical examination of 
the right knee revealed mild edema particularly at the 
superior and lateral aspects.  The knee was mildly warm 
and the patella was nonballottable.  With range of motion, 
the veteran was easily able to extend both knees to 180 
degrees and knee flexion was full bilaterally, greater 
than 140 degrees.  There was crepitus in both knees 
bilaterally with range of motion.  The veteran did not 
complain of pain with compression of the patella.  There 
was a negative anterior and posterior drawer test 
bilaterally.  McMurray's test was negative bilaterally and 
Lachman test was mildly positive with a few degrees.  
Strength at hip flexion and knee extension was 5/5 
bilaterally.  Physical examination revealed no muscle 
atrophy in the right lower extremity.  Sensory was intact 
to pinprick around the superior lateral surfaces of the 
right knee.  The veteran was able to ambulate on his toes 
without difficulties and was able to complete a tandem 
walk a short distance.  Impressions of right knee pain and 
mildly positive Lachman's were noted.  The examiner noted 
there were concerns about weakness, excessive fatigability 
with use, incoordination, and pain with motion or use.  He 
stated it was likely that the examinee could easily have 
excessive fatigability with prolonged usage, but he did 
not see any evidence of giving way at that time.  It was 
noted that with the crepitus and effusion, the veteran 
could have pain with motion or use.  

Upon VA examination of the back dated in May 1997, the 
veteran complained of pain and stiffness in his back.  He 
reported noticeable back pain 60 percent of the time when 
he woke in the morning.  The pain was noted as decreasing 
as the day progressed.  He also reported noticing pain in 
his back when coughing.  The veteran denied pain radiating 
down his legs, bowel or bladder incontinence, and numbness 
in the legs.  It was noted the veteran was not 
experiencing back pain at that time but did have some 
stiffness in his back.  The examiner noted the veteran had 
not seen a physician for his back pain, but had seen a 
chiropractor.  He was not taking any prescribed 
medication, but did use Tylenol and aspirin.  It was noted 
that sometimes the veteran wore a worker's black support 
back belt with shoulder straps at his job.  Physical 
examination revealed no evidence of muscle atrophy.  Lower 
extremity strength was noted as 5/5 bilaterally.  The 
veteran was able to ambulate on his heels and toes without 
difficulty.  Inspection of the back revealed thoracic 
kyphosis and lumbar lordosis.  The veteran did not 
complain of pain on palpation of the lumbar paraspinal 
musculature.  The veteran did not complaint of pain on 
palpation of the buttocks, the greater trochanteric 
region, or the sacroiliac joint bilaterally.  The examiner 
noted that he did not find areas of muscle spasm.  Range 
of motion testing of the lumbar spine showed forward 
flexion to 92 degrees, extension to 15 degrees, right side 
bend to 8 degrees, and left side bend to 11 degrees.  The 
veteran's fingertips were 12 centimeters from the floor.  
Neurological examination revealed deep tendon reflexes 
were 2+/4 at the patella and ankles bilaterally.  There 
was no evidence of clonus and the toes were downgoing.  
Straight leg raising was negative bilaterally.  Sensory 
examination was intact to pinprick and light touch 
diffusely throughout the dermatomes of the lower 
extremities bilaterally.  Impressions of normal back 
examination and no evidence of lumbosacral radiculopathy 
were noted.  

Upon VA examination dated in June 1998, the veteran 
reported that he was currently seeing a chiropractor every 
two weeks and the treatments helped decrease his back 
pain.  He reported having a little pain in the back at 
that time and recalled having severe back pain in February 
1998 requiring him to lie on the couch for approximately 
five days.  He described his back pain as low back pain 
going across the back.  It was noted that the pain did not 
go down into the legs.  The veteran denied any numbness 
except for that of the right knee which was chronic.  The 
veteran denied any bowel or bladder incontinence.  It was 
noted the veteran did not use a cane to ambulate and he 
did not use a back brace except for a support belt while 
at work.  In regard to the knee, the veteran reported 
wearing a knee brace at work which as elastic with metal 
side bars.  It was noted that the brace helped to decrease 
the discomfort.  It was noted that he had not had any 
additional treatment for his knee in some time.  The 
veteran reported always being bothered by knee pain and 
that the whole knee hurt.  On physical examination of the 
lower extremities, the examiner noted no muscle atrophy.  
Strength was 5/5 bilaterally and the veteran was able to 
ambulate on his toes and heels without difficulty.  
Straight leg raising test was negative bilaterally.  The 
toes were downgoing and there was no evidence of clonus.  
Examination of the knee revealed full flexion and full 
extension.  The examiner noted there was no edema or 
increased warmth.  The veteran did not complain of pain on 
palpation of the knee or on compression of the knee.  
There was mild crepitus with range of motion.  The veteran 
did not complain of pain on palpation of the lumbar 
paraspinal musculature.  He was able to forward flex for 
the fingertips to touch the floor.  Forward flexion of the 
lumbar spine was 110 degrees and extension was 16 degrees.  
Left side bending was to 14 degrees and right side bending 
was to 10 degrees.  The veteran was able to go to the left 
side better than the right.  When coming up from a forward 
flexed posture, he did go up slowly and stated that he had 
learned to do that activity.  Waddell signs were not 
noted.  Impressions of normal back examination and no 
evidence of lumbar radiculopathy were noted.  

Private chiropractor records dated in 1999 appear to 
demonstrate treatment for back pain.  The veteran 
apparently underwent chiropractic spinal manipulative 
therapy from November 1999 to December 1999.  It was noted 
that the veteran discontinued chiropractic care.  

Upon VA neurological examination dated in July 2000, it 
was noted that the veteran had missed three days of work 
in the past year because of difficulty with his back.  The 
veteran's back pain was described as deep and aching.  It 
was noted that radiation into the lower limbs did not seem 
to be a problem nor did weakness.  It was noted that he 
did have weakness in his knee.  Coordination, sensory, and 
reflex examination were noted as normal.  It was noted 
that the bulk, power, and tone of the major muscle groups 
in all four limbs were normal.  The veteran did have 
trouble doing deep knee bends and his right knee seemed to 
give out when he started to come up.  This was noted as 
related to the knee and not muscle weakness.  Range of 
motion in the spine was noted as 80 degrees flexion and 20 
degrees extension in the sagittal plane.  He was able to 
bend in the coronal place 40 degrees in each direction and 
able to twist in the horizontal plane 25 degrees in each 
direction.  The veteran was able to raise his lower limb 
up off of the examination table 90 degrees bilaterally.  

Upon VA examination of the spine dated in July 2000, the 
veteran reported experiencing pain and stiffness in the 
low back region on a daily basis.  Flare-ups were noted as 
occurring 2 to 3 times per month and lasting for two days.  
Twisting and lifting were noted as aggravating the back.  
Ice packs and Advil relieved the veteran's symptoms most 
of the time.  The veteran estimated losing half of his 
usual range of motion during a flare-up.  It was noted the 
veteran was not able to lift more than 50 pounds and had 
stopped participating in sports because of his back and 
knee conditions.  Range of motion in the lumbar spine was 
noted as forward flexion to 30 degrees without pain and 
from 30 to 65 degrees with pain.  Backward extension was 
noted as limited from zero to five degrees.  Right and 
left lateral flexion were both limited from zero to 15 
degrees.  Right and left rotation was also limited to zero 
to 15 degrees.  There was moderate spasm of the 
musculature of the back in the lumbar region.  An 
impression of lumbosacral strain was noted.  

In September 2001, the RO received private chiropractic 
records dated from 1994 to 1998 demonstrate subjective 
symptoms of headaches, general fatigue, labored breathing, 
shortness of breath, indigestion, heartburn, excessive 
gas, loose stool, muscle spasm in the neck, burping or 
bloating, and numbness in the knee.  Pain in the left side 
of the lower back was noted as a chief complaint.  It was 
noted that when the veteran was fifteen years old, he fell 
off of a rope upside down and landed on his shoulder and 
head.  The records reflect that the veteran was seen on 
numerous occasions between August 1994 and June 1998 and 
indicate treatment for low back pain, neck pain, thoracic 
pain, shoulder pain, hip pain, and headaches.  Numerical 
degrees of pain were noted as ranging from one to four.  
Straight leg raising was noted as negative at 70 and 90 
degrees.  A September 2001 statement from the private 
chiropractor describes the abbreviations used in the 
clinical notes.  It was noted that the veteran's degree of 
pain was noted by a number ranging from one to four with 
four being the most severe.  A December 2001 statement 
from the same chiropractor indicates that a disability 
examination was never completed on this veteran.  

Upon VA examination of the spine dated in January 2002, 
the veteran reported experiencing pain and stiffness in 
his lower back on a weekly basis.  The veteran's pain was 
noted as relieved by Advil, a heating pad, and 
chiropractic therapy.  Flare-ups were noted as occurring 
with activity and lasting from one to three days.  The 
veteran reported occasional difficulty ambulating because 
of back pain.  He denied any shooting pains, numbness or 
tingling in the lower extremities.  It was noted that the 
veteran did not use crutches, braces, canes, or special 
shoes for his back.  It was also noted that his back did 
not interfere with his livelihood.  Physical examination 
revealed forward flexion of the trunk from zero to 85 
degrees and posterior extension from zero to 10 degrees.  
Lateral flexion was noted as from zero to 20 degrees in 
both directions and rotation was noted as from zero to 25 
degrees in both directions.  The examiner noted the 
veteran made all of those movements with mild difficulty.  
Most of the veteran's discomfort was noted as to the left 
of the midline of the mid lumbar spine.  Mild tenderness 
was palpated over that area, but he had no postural 
abnormalities or any fixed deformities.  A diagnosis of 
episodes of mechanical low back strain was noted.  The 
examiner noted that x-rays of the lumbar spine showed mild 
interval narrowing of the disc space, L4-5.  The examiner 
also noted that three additional forward flexion exercises 
were performed by the veteran and his range of motion did 
decrease.  He was able to forward flex the trunk from zero 
to 85 degrees each time, but pain started when he reached 
the 40-degree mark and this was over the left of the 
midline of the lumbar spine.  The veteran exhibited mild 
pain, mild fatigability, and mild weakness with repeated 
range of motion and use, but no incoordination.  

Upon VA examination of the knee dated in January 2002, the 
veteran complained of daily pain, stiffness, and weakness 
in the right knee as well as occasional swelling and a 
feeling of giving way.  Flare-ups were noted as occurring 
with activity and lasting about one day.  Rest, heat and 
Advil were noted as providing relief.  It was noted that 
the veteran did wear a right knee brace to work.  Physical 
examination revealed no soft tissue swelling or 
discoloration.  The veteran did have old scars from 
previous arthroscopes.  Lachman and McMurray's tests were 
both negative and the knee did not appear to be unstable 
during the examination, although the veteran did complain 
of having an unstable knee.  The veteran was able to flex 
the right knee from zero to 135 degrees and was able to 
completely extend it.  The examiner noted that no 
ligamentous laxity was noted on examination, but the 
veteran's symptomatology was consistent with knee 
instability.  It was noted that x-rays dated in 1996 did 
show mild degenerative changes in the right knee and 
narrowing of the joint space.  Diagnoses of status post 
torn anterior cruciate ligament and torn lateral meniscus 
of the right knee, status post lateral meniscectomy; mild 
degenerative changes of the right knee with narrowing of 
the joint space; subjective evidence of knee instability 
which seemed very likely; and episodes of 
musculoligamentous strain in the right knee were noted.  
The examiner stated that the veteran was able to flex and 
extend the right knee repeatedly to the previously 
mentioned range of motion limitations with only mild 
fatigue and mild pain.  After completion of these 
exercises, he had somewhat more pain.  No incoordination 
was noted, but the veteran did have a fair amount of 
crepitus with repeated flexion and extension.  His range 
of motion did not decrease.  The examiner also noted that 
the veteran seemed to have additional fatigue and pain 
with repeated range of motion, especially in the right 
knee.  He did not seem to have any current subluxation or 
lateral instability, but his symptomatology did seem to be 
consistent with instability, although the examiner was not 
sure if it was lateral instability.  The examiner noted 
that he could not discount that the knee was unstable 
throughout daily activities.  The examiner estimated the 
veteran's right knee instability to be between slight and 
moderate on a daily basis, especially with repeated 
activity.  


Analysis

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. § Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  In determining the disability 
evaluation, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to 
protect claimants against adverse decisions based on a 
single, incomplete, or inaccurate report, and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, the regulations do not 
give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of 
these elements.  The functional loss may be due to pain, 
supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled 
movements smoothly, pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance 
of locomotion, and interference with sitting, standing, 
and weight-bearing are also related considerations.  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

I.  Lumbosacral Strain

The veteran's service-connected lumbosacral strain is 
currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
contemplates lumbosacral strain and provides that a 20 
percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility 
on forced motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain have not been.  The medical evidence 
demonstrates that the veteran's lumbosacral strain is 
manifested by subjective complaints of constant aching in 
the low back area and objective findings of limitation of 
motion with mild pain, mild fatigability, and mild 
weakness on repeated use.  The May 1997 VA examination 
report notes an impression of a normal back examination.  
A normal back examination was also noted on a June 1998 VA 
examination report.  A July 2000 VA examination report 
notes moderate spasm of the musculature of the back in the 
lumbar region and an impression of lumbosacral strain.  
The January 2002 VA examiner noted that the veteran 
reported only occasional difficulty ambulating due to back 
pain and mild tenderness to palpation over the mid lumbar 
spine area and no postural abnormalities or fixed 
deformities.  Physical examination revealed forward 
flexion to 85 degrees and posterior extension to 10 
degrees, with lateral flexion to 20 degrees and rotation 
to 25 degrees in both directions.  The examiner noted that 
all of these movements were made with mild difficulty.  
The medical evidence does not demonstrate objective 
medical findings of severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending 
in standing position, or abnormal mobility on forced 
motion.  Furthermore, to the extent that consideration of 
additional functional loss may be applicable to Code 5295, 
the Board notes that the January 2002 VA examiner's 
reported mild pain, mild fatigability, and mild weakness 
on repeated use without incoordination.  The Board 
believes that these findings are already contemplated by 
the existing 20 percent rating.  

The medical evidence further fails to demonstrate any 
objective findings of lumbosacral radiculopathy.  VA 
examinations of the back dated in May 1997 and June 1998 
specifically note that there was no evidence of 
lumbosacral radiculopathy.  The May 1997 VA examination 
report notes that the veteran did not complain of pain on 
palpation of the buttocks, the greater trochanteric 
region, or the sacroiliac joint bilaterally.  The June 
1998 VA examination report notes that the veteran denied 
radiation of pain into his legs.  Furthermore, a July 2000 
VA neurological examination revealed no evidence of 
neurological involvement and the examiner noted that 
radiation into the lower limbs did not seem to be a 
problem nor did weakness.  Thus, in the absence of such 
medical evidence the Board concludes that consideration of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
contemplates intervertebral disc syndrome, is not 
warranted.  

II.  Right Knee-Anterolateral Instability

The veteran's service-connected anterolateral instability 
with anterior cruciate ruptures, medial meniscus tear, 
right knee, is currently evaluated as 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5258-5257.  
Cartilage, semilunar, dislocated, with frequent episodes 
of "locking," pain, and effusion into the joint is 
contemplated by Diagnostic Code 5258 and warrants a 20 
percent evaluation.  An evaluation in excess of 20 percent 
is not contemplated by Diagnostic Code 5258.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  Diagnostic Code 
5257 contemplates knee, other impairment of: recurrent 
subluxation or lateral instability, and provides that a 20 
percent evaluation is warranted for moderate 
symptomatology and a 30 percent evaluation is warranted 
for severe symptomatology.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for an 
evaluation in excess of 20 percent for anterolateral 
instability of the right knee have not been met.  The 
medical evidence demonstrates that the veteran's service-
connected right knee anterolateral instability is 
manifested by subjective complaints of giving way, pain, 
and aching with objective findings of full range of 
motion, crepitus, and symptomatology consistent with knee 
instability.  The January 2002 VA examiner opined that the 
veteran's right knee instability was between slight and 
moderate on a daily basis, especially with repeated 
activity.  The Board concludes that this symptomatology is 
indicative of a 20 percent evaluation under Diagnostic 
Code 5257 as it demonstrates moderate recurrent 
subluxation or lateral instability.  The Board notes that 
the objective medical evidence does not support a finding 
of severe recurrent subluxation or lateral instability.  
The VA examination reports note a history of instability 
and symptomatology consistent with instability, but also 
note good ligament stability, a mildly positive Lachman's 
test, and no ligamentous laxity on examination in January 
2002.  Thus, the Board concludes that an evaluation in 
excess of 20 percent for right knee anterolateral 
instability is not warranted.  

The Court has held that when a diagnostic code provides 
for compensation based solely upon limitation of motion, 
that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, because the veteran's disability is 
rated under Diagnostic Code 5257, a code which is not 
predicated solely on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45 regarding functional loss due to pain do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

III.  Degenerative Joint Disease-Right Knee

The Board notes that pursuant to VAOPGCPREC 23-97 (O.G.C. 
Prec. 23-97), the veteran has been assigned a separate 
evaluation for degenerative joint disease of the right 
knee.  In that opinion, the General Counsel stated that 
when a knee disorder is rated under Diagnostic Code 5257, 
and a veteran also has limitation of motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability. 

The veteran's service-connected degenerative joint disease 
of the right knee is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260.  38 C.F.R. § 4.71a, Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  However, when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of 
the leg is limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  
A 30 percent evaluation is assigned where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for 
a zero percent evaluation where extension of the leg is 
limited to five degrees.  A 10 percent evaluation is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is warranted where extension is limited 
to 15 degrees.  Extension limited to 20 degrees warrants a 
30 percent evaluation.  A 40 percent evaluation is 
warranted for extension limited to 30 degrees.  Extension 
limited to 45 degrees warrants a 50 percent evaluation. 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The medical evidence does demonstrate radiological 
evidence of arthritis in the right knee.  However, the 
medical evidence also demonstrates range of motion in the 
right knee ranging from zero to 140 degrees in November 
1996 to zero to 135 degrees in January 2002.  Thus, the 
veteran does not meet the criteria for a rating in excess 
of the current 10 percent under Diagnostic Codes 5260 or 
5261 even when consideration is given to additional 
functional loss pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59.  
In fact, it appears that the current 10 percent rating was 
assigned in recognition of the associated pain and some 
minimal limitation of motion, although not otherwise 
compensable under the rating criteria.  

IV.  Residuals of a Fracture of the Right 5th Metatarsal

The United States Court of Appeals for the Federal Circuit 
has noted that, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the 
merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any 
party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996) (citations omitted).  In this 
case, the issue is whether the veteran filed a timely 
substantive appeal; if he did not, the Board does not have 
jurisdiction.  See 38 U.S.C.A. § 7105(a).  The Board's 
authority to consider its jurisdiction is contained in 38 
U.S.C.A. § 7105(d)(3), which provides that ". . . 
questions as to timeliness or adequacy of response shall 
be determined by the Board of Veterans' Appeals."  See 
also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).

Prior to assessing its jurisdiction, the Board must 
consider whether doing so is prejudicial to the veteran.  
See generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  
In this case, in October 2002, the veteran and his 
representative were given notice that the Board was going 
to consider whether the substantive appeal on the issue of 
entitlement to an increased rating for residuals of a 
fracture of the right 5th metatarsal was timely, and they 
were given an opportunity to request a hearing or present 
argument related to this issue.  See 38 C.F.R. § 20.203.  
The October 2002 letter to the veteran and his 
representative provided them with notice of the pertinent 
regulations, as well as notice of the Board's intent to 
consider this issue.  The veteran was given 60 days to 
submit argument on this issue and provided an opportunity 
to request a hearing.  By letter dated October 30, 2002, 
the veteran's representative set forth argument to the 
effect that a VA Form 9 received by VA in December 2000 
constituted a valid substantive appeal on this issue.  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of 
original jurisdiction are set out fully in statute and 
regulations.  "Appellate review will be initiated by a 
Notice of Disagreement and completed by a substantive 
appeal after a Statement of the Case is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200; see also 38 C.F.R. § 20.201 (requirements 
for notices of disagreement).  "Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal."  38 C.F.R. 
§ 20.202.  The notice of disagreement and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After a notice of disagreement is filed, a statement of 
the case is to be prepared unless the benefit being sought 
is granted in full.  38 U.S.C.A. § 7105(d)(1).  The 
statement of the case is to be forwarded to the appellant 
at his most recent address of record, with a copy provided 
to the representative.  38 C.F.R. § 19.30(a).  Thereafter, 
a claimant must file the substantive appeal within 60 days 
from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination 
being appealed, whichever ends later.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.302(b).

However, if a claimant has not yet perfected an appeal and 
VA issues a supplemental statement of the case in response 
to evidence received within the one-year period following 
the mailing date of notification of the determination 
being appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(c) require VA to afford the claimant at least 60 
days from the mailing date of the supplemental statement 
of the case to respond and perfect an appeal, even if the 
60-day period would extend beyond the expiration of the 
one-year period.  In addition, if VA receives additional 
material evidence within the time permitted to perfect an 
appeal, 38 U.S.C. § 7105(d)(3) requires VA to issue a 
supplemental statement of the case even if the one-year 
period following the mailing date of notification of the 
determination being appealed will expire before VA can 
issue the supplemental statement of the case.  See 
VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  The substantive appeal 
should set out specific arguments relating to errors of 
fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  To the extent feasible, the argument should be 
related to specific items in the statement of the case.  
Id.  If the statement of the case addressed multiple 
issues, the appeal must either indicate that it is an 
appeal as to all issues, or it must specifically indicate 
which issues are being appealed.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected 
as prescribed by 38 C.F.R. § 20.302. 38 C.F.R. § 20.1103.

The veteran was informed by letter dated September 9, 
2000, that his claim of entitlement to an increased rating 
for residuals of a fracture of the right 5th metatarsal was 
denied.  In a letter dated September 29, 2000, the 
veteran's representative indicated that the veteran was 
disagreeing with the continued percentages.  In a VA Form 
9 received in December 2000, the veteran indicated that he 
was perfecting his appeal for (among other things) his 
fracture of the right foot.  In a March 2001 remand, the 
Board (among other things) found that a notice of 
disagreement on the fracture of the right foot issue had 
been received in December 2000, but that a statement of 
the case had not yet been furnished to the veteran on this 
issue.  The Board directed the RO to furnish the veteran 
with an appropriate statement of the case and the need to 
file a timely substantive appeal if he wished to complete 
an appeal as to this issue.  A statement of the case was 
mailed to the veteran on July 17, 2001, with a cover 
letter informing the veteran that he would need to file a 
formal appeal if he decided to continue his appeal.  
However, a review of the claims file fails to show that a 
timely substantive appeal was received.  Moreover, there 
is no evidence of any request for an extension of time for 
filing a substantive appeal.  38 C.F.R. § 20.303.  
Further, no supplemental statement of the case was issued 
on this fracture of the right foot issue which would 
extend the time period for perfecting the veteran's 
appeal.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

The Board acknowledges that representative's contention 
that the September 2000 letter should be considered a 
notice of disagreement.  However, regardless of whether 
the September 2000 letter or the December 2000 
communication is viewed as the notice of disagreement, the 
fact remains that a timely substantive appeal was not 
received in response to the statement of the case.  The 
veteran and his representative were informed of this 
requirement both by the Board in its prior remand and by 
the RO in the cover letter to the July 2001 statement of 
the case.  The applicable statute sets forth a sequence of 
filings which must be followed before the Board has 
jurisdiction of an issue on appeal.  Given the clear 
language of 38 U.S.C.A. § 7105(a) requiring a substantive 
appeal to be filed after the statement of the case, the 
Board declines to view the December 2000 VA Form 9 as a 
valid substantive appeal on this issue as it was received 
prior to the July 2001 statement of the case.  

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an 
appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also Roy v. Brown, 5 Vet. App. 554 (1993).  There has not 
been a timely appeal of the issue of entitlement to an 
increased rating for residuals of a fracture of the right 
5th metatarsal, and the Board is therefore without 
jurisdiction to adjudicate this issue.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 
20.101(a), 20.200, 20.202; YT v. Brown, 9 Vet. App. 195 
(1996).

V.  Conclusion

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered 
adequate to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  In the 
present case, there is no evidence that the veteran's 
service-connected lumbosacral strain, anterolateral 
instability of the right knee, or degenerative joint 
disease of the right knee result in marked interference 
with employment or frequent periods of hospitalization.  
The July 2000 VA neurology examination report indicates 
that the veteran had missed only three days of work in the 
past year because of his back and the March 1997 VA 
examination report noted that the veteran had been 
employed with the same company for the past 14 years.  
Furthermore, the January 2002 VA examination report notes 
that the veteran's back did not interfere with his 
livelihood.  Accordingly, consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  The Board 
emphasizes that the evidence in this case is not so evenly 
balanced as to require application of the provisions of 
38 U.S.C.A. § 5107(b); rather, the preponderance of the 
evidence is against the veteran's claims.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain is not warranted.  
Entitlement to an evaluation in excess of 20 percent for 
service-connected anterolateral instability with anterior 
cruciate ruptures, medial meniscus tear, right knee, is 
not warranted.  Entitlement to an evaluation in excess of 
10 percent for service-connected degenerative joint 
disease of the right knee, is not warranted.  To this 
extent, the appeal is denied.   

The issue of entitlement to a compensable evaluation for 
service-connected residuals of a fracture of the right 5th 
metatarsal is dismissed. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

